EXHIBIT 10.62

SECOND AMENDMENT TO MASTER LEASE AGREEMENT

THIS SECOND AMENDMENT TO MASTER LEASE AGREEMENT (“Amendment”) is dated as of
December 5, 2007 (“Amendment Effective Date”) among HCRI MASSACHUSETTS
PROPERTIES TRUST, a Massachusetts business trust organized under the laws of the
Commonwealth of Massachusetts (“HCN-MA” and a “Landlord”), having its principal
office located at One SeaGate, Suite 1500, P. 0. Box 1475, Toledo, Ohio
43603-1475, HCRI MASSACHUSETTS PROPERTIES TRUST II, a Massachusetts business
trust organized under the laws of the Commonwealth of Massachusetts (“HCN-MA II”
and a “Landlord”), having its principal office located at One SeaGate, Suite
1500, P, O. Box 1475, Toledo, Ohio 43603-1475, and KINDRED HOSPITALS EAST,
L.L.C., a Delaware limited liability company organized under the laws of the
State of Delaware (“Tenant”), having its chief executive office located at 680
South Fourth Avenue, Louisville, Kentucky 40202.

R E C I T A L S

A. Landlord has leased to Tenant property located in Massachusetts (collectively
called “Property”) pursuant to a Master Lease Agreement dated as of February 28,
2006, as amended from time to time (“Lease”).

B. Under the Lease, Tenant has an option to purchase the Property prior to the
end of the Lease Term. Tenant has requested that Landlord extend the time during
which this option can be exercised by three months. Landlord has agreed to this
request subject to the terms and conditions of this Amendment.

C. Landlord and Tenant desire to amend the Lease to modify the terms and
conditions of the early option.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

1. Definitions. Any capitalized terms not defined in this Amendment shall have
the meaning set forth in the Lease.

2. Early Option to Purchase. Section 13.7 of the Lease is hereby amended to read
in its entirety as follows (added language in italics):

13.7 Early Option to Purchase. Notwithstanding any provision to the contrary
contained in this Article 13, Tenant may exercise the Option to Purchase all of
the Leased Property by giving notice of such exercise within 27 months after the
Effective Date (“Early Option Period”) subject to the same terms and conditions
of this Article 13 except for §13.3 and except that [i] the required Purchase
Notice may be given at any time during the Early Option Period; [ii] the Option
Price for the Leased Property shall



--------------------------------------------------------------------------------

be $72,225,000.00; [iii] the purchase of the Leased Property shall close no
later than 90 days after Landlord’s receipt of the Purchase Notice; and [iv] no
Event of Default shall have occurred and be continuing. The Option to Purchase
pursuant to this §13.7 shall be referred to as the “Early Option”.

3. Affirmation. Except as specifically modified by this Amendment, the terms and
provisions of the Lease are hereby affirmed and shall remain in full force and
effect.

4. Binding Effect. This Amendment will be binding upon and inure to the benefit
of the successors and permitted assigns of Landlord and Tenant.

5. Further Modification. The Lease may be further modified only by writing
signed by Landlord and Tenant.

6. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original hereof, but all of which will constitute
one and the same document.

7. Consent of Guarantor. This Amendment shall have no force or effect unless and
until each Guarantor has executed the Consent of Guarantor set forth below.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

Signed and acknowledged in the presence of:   HCRI MASSACHUSETTS PROPERTIES
TRUST

Signature

Print Name

 

/s/ Rita J. Rogge

Rita J. Rogge

  By:   HCRI Massachusetts Properties, Inc., as Trustee, and not individually,
and subject to the provisions of the Declaration of Trust of HCRI Massachusetts
Properties Trust filed with the Secretary of the Commonwealth of Massachusetts
and the City Clerk of Boston         Signature  

/s/ Donna J. Lunsford

      Print Name   Donna J. Lunsford             By:  

/s/ Erin C. Ibele

        Erin C. Ibele         Senior Vice President –         Administration and
Corporate Secretary       By:  

/s/ Michael A. Crabtree

        Michael A. Crabtree         Vice President and Treasurer Signature  

/s/ Rita J. Rogge

  HCRI MASSACHUSETTS PROPERTIES TRUST II Print Name   Rita J. Rogge      

Signature

Print Name

 

/s/ Donna J. Lunsford

Donna J. Lunsford

  By:   HCRI Massachusetts Properties, Inc., as Trustee, and not individually,
and subject to the provisions of the Declaration of Trust of HCRI Massachusetts
Properties Trust II filed with the Secretary of the Commonwealth of
Massachusetts and the City Clerk of Boston               By:  

/s/ Erin C. Ibele

        Erin C. Ibele         Senior Vice President –         Administration and
Corporate Secretary       By:  

/s/ Michael A. Crabtree

        Michael A. Crabtree         Vice President and Treasurer

 

S-1



--------------------------------------------------------------------------------

     KINDRED HOSPITALS EAST, L.L.C. Signature  

/s/ RICHARD MYERS

   By:  

/s/ Douglas L. Curnutte

Print Name   RICHARD MYERS      Douglas L. Curnutte        Vice President of
Facilities and Real Estate Development Signature  

/s/ Lisa Adams

     Print Name   Lisa Adams     

 

STATE OF OHIO    )       )    SS: COUNTY OF LUCAS    )   

The foregoing instrument was acknowledged before me this 7 day of December, 2007
by Erin C. Ibele, the Senior Vice President-Administration and Corporate
Secretary, and Michael A. Crabtree, the Vice President and Treasurer of HCRI
Massachusetts Properties, Inc., a Delaware corporation, as Trustee, on behalf of
and as the free act and deed of HCRI Massachusetts Properties Trust a
Massachusetts business trust.

 

  

/s/ Rita J. Rogge

   Notary Public

My Commission Expires:                                         
                    

   [SEAL]

 

STATE OF OHIO    )       )    SS: COUNTY OF LUCAS    )   

The foregoing instrument was acknowledged before me this 7 day of December, 2007
by Erin C. Ibele, the Senior Vice President-Administration and Corporate
Secretary, and Michael A. Crabtree, the Vice President and Treasurer of HCRI
Massachusetts Properties, Inc., a Delaware corporation, as Trustee, on behalf of
and as the free act and deed of HCRI Massachusetts Properties Trust II, a
Massachusetts business trust.

 

  

/s/ Rita J. Rogge

   Notary Public My Commission Expires:                                         
                        [SEAL]

 

S-2



--------------------------------------------------------------------------------

COMMONWEALTH OF KENTUCKY

Jefferson Co.

On this 5th day of December, 2007, before me, the undersigned notary public,
personally appeared Douglas L. Curnutte, the Vice President of Facilities and
Real Estate Development of KINDRED HOSPITALS EAST, L.L.C. and proved to me
through satisfactory evidence of identification, which was a Kentucky Driver’s
License, to be the person whose name is signed on this document, and
acknowledged to me that he signed it voluntarily in his capacity as Vice
President of Facilities and Real Estate Development, for its stated purpose, as
his free act and deed and the free act and deed of KINDRED HOSPITALS EAST,
L.L.C.

 

/s/ Jenny McGarry

Notary Public My commission expires: 2/16/2008

THIS INSTRUMENT PREPARED BY:

Cynthia L. Rerucha, Esq.

Shumaker, Loop & Kendrick, LLP

1000 Jackson Street

Toledo, Ohio 43624

 

S-3



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

In connection with the Unconditional and Continuing Lease Guaranty (“Guaranty”)
made by the undersigned Guarantors in favor of Landlord dated as of February 28,
2006, the undersigned Guarantors hereby [i] consent to the foregoing Second
Amendment to Master Lease Agreement (“Amendment”), [ii] affirm the Guaranty
which shall remain in full force and effect and secure the Guaranteed
Obligations, as defined in the Guaranty, and [iii] waive any suretyship defenses
arising in connection with the Amendment. All capitalized terms not defined
herein shall have the meaning set forth in the foregoing Amendment.

 

KINDRED HEALTHCARE OPERATING, INC. By:  

/s/ Douglas L. Curnutte

  Douglas L. Curnutte   Vice President of Facilities and Real Estate Development
GODDARD NURSING, L.L.C. By:  

/s/ Douglas L. Curnutte

  Douglas L. Curnutte   Vice President of Facilities and Real Estate Development
SPRINGFIELD PARK VIEW HOSPITAL, L.L.C. By:  

/s/ Douglas L. Curnutte

  Douglas L. Curnutte   Vice President of Facilities and Real Estate Development
MEADOWS NURSING, L.L.C. By:  

/s/ Douglas L. Curnutte

  Douglas L. Curnutte   Vice President of Facilities and Real Estate Development



--------------------------------------------------------------------------------

KINDRED BRAINTREE HOSPITAL, L.L.C. By:  

/s/ Douglas L. Curnutte

  Douglas L. Curnutte   Vice President of Facilities and Real Estate Development

 

2